710 S.E.2d 18 (2011)
WACHOVIA MORTGAGE, FSB f/k/a World Savings Bank, FSB
v.
Walter K. DAVIS and wife, Shelvia J. Davis; Branch Banking and Trust Company; and Jerone C. Herring, Trustee.
No. 101P11.
Supreme Court of North Carolina.
June 15, 2011.
Gary K. Berman, Durham, for Davis, Walter K., et al.
*19 James K. Pendergrass, Jr., Raleigh, for Wachovia Mortgage, FSB, et al.

ORDER
Upon consideration of the petition filed on the 17th of March 2011 by Defendants (Walter K. and Shelvia Davis) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."